Citation Nr: 0006784	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a hemilaminectomy for a herniated disc at L5-S1, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1994.  

This appeal initially arose from rating decisions of the New 
Orleans, Louisiana, Regional Office (RO).  In those 
decisions, the RO assigned a 10 percent disability rating for 
postoperative residuals of a hemilaminectomy for a herniated 
disc at L5-S1; and assigned a 10 percent rating for allergic 
rhinitis.

On appeal the appellant has again raised the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability.  As this issue has not 
been certified for appellate review, it is referred to the 
RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased evaluations of his disabilities.

2.  The veteran's low back disability is manifested primarily 
by moderate to severe pain with extension and left lateral 
flexion and rotation, respectively, with resulting moderate 
functional impairment.

3.  The veteran's allergic rhinitis disorder is manifested 
primarily by nasal polyps, diagnosed on VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Codes 5293, 
5295 (1999).

2.  The criteria for a 30 percent evaluation for an allergic 
rhinitis disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.97 Codes 6522 (1999), 6501 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, they are plausible.  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been sought by VA or associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to these claims have been 
satisfied.

I.  Entitlement to an increased rating for postoperative 
residuals of a hemilaminectomy for a herniated disc at L5-S1, 
currently rated as 10 percent disabling.

A June 1997 Board Remand noted that service-connection was in 
effect for postoperative residuals of a hemilaminectomy for a 
herniated disc at L5-S1, evaluated as 10 percent disabling 
under Diagnostic Code 5293.  It was also noted that in 
February 1995, he underwent a procedure to cauterize nerves 
in the lumbar spine area.  In ongoing treatment, he was noted 
to have some decrease in pain in May 1995, and exacerbation 
of pain in the back and left leg in September 1995.  It was 
further noted that on VA examination in February 1996, the 
neurologic examiner noted no indication of muscle spasm, 
whereas the spine examiner reported mild to moderate 
paravertebral spasm in both lumbar areas.  Evidence of pain 
was not recorded.  The neurologic examiner recommended a 
period of observation and evaluation (O&E) due to the 
possibility of an unstable back and bulging disc.  

Additionally, records dated April 1996 showed that a lumbar 
laminectomy and diskectomy at L5-S1 was performed for a 
herniated disc.  In the April to June 1996 period, both the 
veteran and his physician reported that the veteran was doing 
well postoperatively.  In August 1996, the veteran reported 
increased hip and left leg pain, radiating to the calf.  
Straight leg raising was negative.  In October 1996, he 
reported continued soreness and pain down the back of his 
left leg.  Achilles' reflexes were normal.  In an October 
1996 letter, it is noted that the veteran still had chronic 
symptoms, and was not able to do more than sedentary type 
work.  He stated that the prognosis was bad for work 
requiring lifting more than twenty pounds, or any stooping, 
bending, twisting, or lifting.  In November 1996, a CT scan 
of the veteran's lumbar spine revealed mild facet arthrosis, 
and a vacuum disc phenomenon at L5-S1, with a lateral disc 
protrusion extending through the left and effacing the left 
neural foramina.  The examiner's assessment was a herniated 
disc.  In December 1996, the veteran reported intermittent 
pain in his left leg.  It was noted that the veteran walked 
without a list or a limp.  There was no limitation of motion 
of the lumbar spine, and straight leg raising was negative.  
The Achilles' reflexes could not be obtained.  It was noted 
that the veteran had expected residuals of chronic disc 
herniation with surgery.

Because those medical reports appeared to be too soon after 
the appellant's surgery to adequately make a judgment as to 
the chronic residuals, the veteran's claim was remanded for 
additional development.  It has been returned for our review.  

The veteran contends, in essence, that his low back 
disability is more severe than is currently evaluated.  To 
the extent that a 20 percent evaluation is warranted for a 
moderate disability, we agree.  

The severity of the veteran's low back disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. pt. 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A. § 1155 (West 1991), and utilize 
separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. pt. 4 (1999).  The current 10 
percent rating for intervertebral disc syndrome contemplates 
a mild disability under diagnostic code 5293.  A 20 percent 
rating is warranted for a moderate disability with recurring 
attacks; while a 40 percent rating is assigned for a severe 
disability productive of recurring attacks with intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief, is 
evaluated as 60 percent disabling.

Lumbosacral strain is contemplated by Diagnostic Code 5295.  
Those criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osetoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral strain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.

A greater rating for a lumbar spine disability is also 
contemplated by Diagnostic Code 5292, which evaluates 
moderate limitation of the lumbar spine as 20 percent 
disabling, and a disability productive of severe limitation 
of motion as 40 percent disabling.

Additionally, ankylosis of the lumbar spine is contemplated 
by Diagnostic Code 5289.  Unfavorable ankylosis contemplates 
a 50 percent evaluation, while favorable ankylosis 
contemplates a 40 percent evaluation.

The recent medical evidence includes private treatment 
records dated February and March 1997.  The February report 
lists an assessment of degenerative disk disease of the 
lumbar spine, and notes that the veteran's back had a range 
of motion (ROM) that was approximately 70 percent of normal.  
There was tenderness with movement of both hips, and slightly 
diminished internal and external rotation.  The March 1997 
follow up note reveals that the veteran's ROM is again "70 
percent of normal", and that the neurological examination 
reportedly found that the veteran's lower extremities were 
intact to pin prick, DTR [deep tendon reflexes] and motor 
strength.

The veteran contends that although he has sought employment, 
he has not been gainfully employed, and in essence, because 
he was considered severely disabled by the state, that he was 
unable to secure or retain employment due to his service-
connected disabilities.  A letter from the state department 
of social services, dated March 1997, was submitted by him to 
support his contentions, where it was noted that he was 
considered severely disabled, or second in priority for the 
department's programs.  

A June 1997 report from the veteran's private physician noted 
that the veteran continued to complain of pain and was 
advised to increase his pain medication.  

A VA medical examination report dated July 1997 shows that 
the veteran's lumbar area showed a very mild flattening with 
no muscle spasm or tenderness.  The veteran was noted to 
dress and undress mostly in the standing position.  It was 
noted that he complained of pain on straight leg raising at 
65 degrees on the right and 50 degrees on the left; however, 
the deep tendon reflexes were 1+ and equal, and there were no 
sensory changes.  There was no abnormal reflexes.  The 
diagnosis was status postop left lumbar hemilaminectomy at 
L5-S1 for removal of extruded disk with continuing complaints 
of chronic lower lumbar pain.  There was no evidence of a 
radicular syndrome.  

The report of a comprehensive evaluation 'reconsult' is dated 
July 1998.  Those records show that the veteran's chief 
complaint was low back and left lower extremity pain, as well 
as pain in his neck and left shoulder.  The findings on 
physical examination were that the veteran walked with a 
normal appearing gait, with no limp.  Straight leg raising in 
the sitting position did not provoke pain up to 90 degrees 
with either leg in the supine position, and did not provoke 
radicular pain symptoms up to 80-85 degrees in either leg.  
Extension of the low back provided moderate low back pain 
which was further exacerbated to severe pain with left sided 
rotation and left lateral flexion but not with right rotation 
or right lateral flexion.  Abduction of the thighs (Patrick's 
testing) did not provoke pain with either leg.  The left 
lower lumbar paravertebral muscles were tender to palpation 
as was the left gluteal and left greater trochanteric 
muscles.  There were no sensory or motor deficits of the 
veteran's upper or lower extremities.  The pertinent  
impressions were: residual, debilitating, moderate to severe 
low back and left buttock pain, "which I suspect has a 
predominant lumbosacral facet pain component", painful 
muscle spasms involving the left lower lumbar paravertebral 
and left gluteal muscles reactive to an underlying painful 
spine pathology as noted above.  

The report of an MRI is dated October 1998, and lists an 
impression of disc herniation of L5-S1 involving the left 
side of the caudal sac and left neural foramina.  The 
examiner noted that posterolateral disc herniation was 
present at L5-S1 on the left side with marked narrowing of 
the neural foramen.  Remainder of the vertebral bodies were 
unremarkable.  Intervertebral disc space was otherwise 
unremarkable.  

Also of record is a hospitalization report, dated January 
1999, which shows that the veteran again underwent a surgical 
procedure for his disability of the low back.  The diagnosis 
was lumbar instability with disk disruption syndrome and 
recurrent herniated disk, L5-S1.  

After a review of the evidence of record, we determine that 
the veteran's low back disability most closely approximates a 
moderate disability, and is the functional equivalent of a 20 
percent evaluation under diagnostic code 5293.  We note in 
this regard that although recurring attacks were not noted, 
the veteran's extension of the low back produced moderate low 
back pain which was further exacerbated to severe pain with 
left sided rotation and left lateral flexion but not with 
right rotation or right lateral flexion, as noted in his July 
1998 report.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  In 
addition, although the veteran was noted to be disqualified 
from employment that required a pre-certification physical, 
apparently due to the physical requirements of the 
employment, we do not find that a greater evaluation is 
warranted.  

First, the medical evidence does not show findings of a 
severe disability productive of recurring attacks with 
intermittent relief, or of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief, as contemplated by diagnostic code 5293 
for an evaluation greater than 20 percent.  In fact, on 
neurological examination in March 1997, the veteran's lower 
extremities were intact to pin prick, DTR [deep tendon 
reflexes], and motor strength.  Additionally, straight leg 
raising in July 1998 did not provoke radicular pain up to 80 
to 85 degrees in either leg.  We note that the veteran was 
diagnosed with painful muscle spasms in that report. However, 
we must also point out that, on examination, his lower back 
was tender to palpation; and that the report of his July 1997 
examination does not disclose the presence of muscle spasm on 
examination.  The July 1998 report also shows that there were 
no sensory or motor deficits of the veteran's upper or lower 
extremities.  

The evidence also does not show severe lumbosacral strain; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or abnormal mobility on forced motion.  In fact, 
although the veteran's left lateral motion was described as 
painful, in the July 1998 report, he did in fact have 
bilateral motion.  In addition, records dated February and 
March 1997 show that he was noted to have 70 percent of range 
of motion of his back, which only showed a slightly 
diminished internal and external rotation.  This evidence 
showed neither marked loss of forward bending, nor loss of 
lateral motion.  The findings on physical examination in July 
1998 were that the veteran walked with a normal appearing 
gait, with no limp.

The medical evidence also does not show that ankylosis or 
severe limitation of motion is present, so that evaluations 
under those criteria are applicable.  

We note that the veteran has averred that he is unable to 
work due to his back disorder.  However, we must point out 
that although he may be unable to perform duties involving 
manual labor, that he is not precluded from all employment by 
his back disability.  In fact, the October 1996 letter shows 
that he was not able to do more than sedentary type work 
(italics added).  As the evidence does not show that he is 
precluded from sedentary work, we do not find these 
contentions persuasive.  In addition, the veteran has 
submitted a letter from his state's department of social 
services, which determines him to be severely disabled for 
purposes of program selection.  We do not find this probative 
for two reasons.  One, this letter does not show that this 
determination was made solely on the basis of the veteran's 
service-connected or back disability; and two, the term 
'severely' merely serves as an identifier for the group of 
second priority applicants for one of the department's 
programs, it has no bearing or relation to the regulations or 
criteria used in the evaluation of veteran's benefits.  

Finally, we note that in De Luca v. Brown, the United States 
Court of Appeals for Veterans Claims held that when the 
veteran has testified under oath to increasing pain on use, 
and where there was medical evidence substantiating these 
'flare-ups', that when musculoskeletal system disabilities 
are evaluated, pain on use and factors under 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered along with the criteria 
set forth in the diagnostic codes to determine the level of 
functional impairment.  8 Vet. App. 202, 206 (1995).  We find 
that no further action on this consideration is warranted.  
That is, the veteran's pain on extension and left lateral 
flexion was a significant factor in determining that his 
disability was the functional equivalent of a moderate low 
back disability under diagnostic code 5293.  As indicated 
above, the evidence simply does not show that a greater 
evaluation is warranted.  



II.  Entitlement to an increased rating for allergic 
rhinitis, currently rated as 10 percent disabling.

The veteran is seeking a higher rating for his service-
connected allergic rhinitis, which is currently rated as 10 
percent disabling under Diagnostic Code 6501.  (Allergic 
rhinitis is currently evaluated under Code 6522.)  VA 
regulations for evaluating disabilities of the respiratory 
system were changed effective October 7, 1996.  See Schedule 
for Rating Disabilities, 38 C.F.R. pt. 4.  This claim was 
remanded to the RO with consideration of the revised 
regulations.  

The veteran claims that an increased evaluation is warranted 
for his allergic rhinitis disability.  To the extent that a 
30 percent disability is warranted, we agree.  

The severity of the veteran's allergy disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. pt. 4 (1999).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Pt. 4 (1999).  
The current regulations with respect to the veteran's allergy 
disability note that allergic or vasomotor rhinitis with 
polyps is evaluated as 30 percent disabling under diagnostic 
code 6522, and is evaluated as 10 percent disabling without 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides, or with complete obstruction on 
one side.  

The Board notes that the regulations governing diseases of 
the nose and throat were changed, effective October 1996, and 
that the veteran's claim must be addressed under both sets of 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise by statute).  

The regulations in effect prior to October 1996 evaluated 
chronic atrophic rhinitis as 10 percent disabling with 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent evaluation was assigned with 
moderate crusting and ozena with atrophic changes.  A 50 
percent evaluation was assigned with massive crusting and 
marked ozena, with anosmia.  

The report of the February 1996 VA medical examination (VAME) 
reflects that the veteran reported a history of sneezing, 
watery eyes, runny nose and nasal congestion for 20 years.  
The summer months were noted to be "not as bad as the 
rest".  A history of nasal polyps was noted.  On physical 
examination, hypertrophy was noted on the left as well as the 
right, moderate congestion was noted with clear drainage.  
The impression was seasonal allergic rhinitis and mild nasal 
polyps.  The report of the veteran's July 1997 VA medical 
examination (VAME) reflects that the veteran had congestion 
on the left, and that his right inferior turbinate was 
swollen shut.  The diagnosis was seasonal nasal allergic 
rhinitis with a history of nasal polyps.  A preoperative 
record dated May 1998 notes that the veteran had a deviated 
septum in addition to a pituitary tumor, and that he was to 
have a septoplasty performed, that would "not cure" his 
"allergic looking nose".

The evidence shows that nasal polyps, although mild, were 
diagnosed on VA examination, in February 1996, and that this 
claim was remanded in order for the RO to evaluate the 
veteran's disability under both sets of criteria.  Thus, 
under the regulations currently in effect, a 30 percent 
evaluation for the veteran's allergic rhinitis disability is 
warranted, as shown in the February 1996 examination report.  
Although the new regulations were not effective until October 
1996, they are the version more favorable to the appellant 
and should be applied pursuant to Karnas.  

However, we also note that the medical evidence does not show 
that massive crusting and marked ozena, with anosmia (loss of 
smell), is present, so that a greater evaluation is not 
warranted under the regulations in effect prior to October 
1996.

Finally, we also note that review of the record does not 
reveal that the RO expressly considered referral of both of 
these issues to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the above for assignment of an extraschedular 
evaluation commensurate with average earning capacity 
impairment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1998) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.



ORDER

Entitlement to a 20 percent evaluation for a low back 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 30 percent evaluation for an allergic 
rhinitis disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


